UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7512


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RANDI BROOKE CREEF,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00065-RGD-RJK-2)


Submitted: August 18, 2021                                   Decided: September 1, 2021


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randi Brooke Creef, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randi Brooke Creef appeals the district court’s order denying her motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Creef,

No. 2:18-cr-00065-RGD-RJK-2 (E.D. Va. Oct. 2, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2